Exhibit 99.2 UNITED STATES DEPARTMENT OF JUSTICE OFFICE OF THE UNITED STATES TRUSTEE SOUTHERN DISTRICT OF CALIFORNIA In Re: IMPERIAL CAPITAL BANCORP, INC., a Delaware corporation Debtor(s). CHAPTER 11 (BUSINESS) CASE NO. 3:09-bk-19431 OPERATING REPORT NO. 17 FOR THE MONTH ENDING: APRIL 2011 I. CASH RECEIPTS AND DISBURSEMENTS A.1 (BANK OF AMERICA GENERAL ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER** (SPECIFY) Refunds $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD***: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Bank of America, 1655 Grant Street Bldg A, 10thFloor, Concord, CA 94520-2445 1 TOTAL DISBURSEMENTS FROM GENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT TOTAL DISBURSEMENTS THIS PERIOD $ 0.00 Add additional pages as necessary to include all disbursements. 2 GENERAL ACCOUNT BANK RECONCILIATION* Balance per bank statement dated:04/30/11 $ Plus deposits in transit (a): Deposit Date Deposit Amount $ $ $ Total deposits in transit Less outstanding checks (a): Check Number Check Date Check Amount Total outstanding checks <0.00> Bank statement adjustments** Adjusted bank balance $ * It is acceptable to attach lists of deposits in transit and outstanding checks to this form or to replace this form with a similar form. **Please attach a detailed explanation of any bank statement adjustment. 3 I. CASH RECEIPTS AND DISBURSEMENTS A.2 (TORREY PINES BANK ACCOUNT) 1. TOTAL RECEIPTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 2. LESS:TOTAL DISBURSEMENTS PER ALL PRIOR GENERAL ACCOUNT REPORTS $ 3. BEGINNING BALANCE: $ 4. RECEIPTS DURING CURRENT PERIOD: ACCOUNTS RECEIVABLE - PRE-FILING $ ACCOUNTS RECEIVABLE - POST-FILING $ GENERAL SALES $ OTHER (SPECIFY) Payments on residual interests $ OTHER (SPECIFY) Account refunds $ OTHER (SPECIFY) Transfer frommoney marketaccount $ TOTAL RECEIPTS THIS PERIOD: $ 5. BALANCE: $ 6. LESS: TOTAL DISBURSEMENTS DURING CURRENT PERIOD TRANSFERS TO OTHER DIP ACCOUNTS $ DISBURSEMENTS $ TOTAL DISBURSEMENTS THIS PERIOD: $ 7. ENDING BALANCE: $ 8. GENERAL ACCOUNT NUMBER DEPOSITORY NAME AND LOCATION Torrey Pines Bank, 4350 Executive Drive, Suite 130, San Diego, CA92121 4 TOTAL DISBURSEMENTS FROMGENERAL ACCOUNT FOR CURRENT PERIOD DATE CHECK NUMBER PAYEE PURPOSE AMOUNT 04/13/11 Anthony Rusnak Expense reimbursement 04/21/11 Central Texas land Titles, Inc.
